Case 0:19-cv-60270-RKA Document 14 Entered on FLSD Docket 05/13/2019 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA


   STATIC MEDIA LLC,                                Case No.: 0:19-cv-60270-RKA
        Plaintiff
   vs.

   OJ COMMERCE, LLC,
         Defendant
   _________________________________            /
  DEFENDANT OJ COMMERCE, LLC’S MOTION TO QUASH SERVICE OF PROCESS

         Defendant OJ COMMERCE, LLC (“Defendant”), respectfully moves this Honorable

  Court, to quash service of process, and to dismiss this action pursuant to Fed. R. Civ. P. 12(b)(5),

  and in support thereof avers the following:

                                    FACTUAL BACKGROUND

         1.      On January 30, 2019, Plaintiff STATIC MEDIA LLC (“Plaintiff”) initiated this

  proceedings, by filing a complaint against Defendant, a limited liability company, [ECF 1], and

  amended it on February 14, 2019. [ECF 6].

         2.      On March 4, 2019, this Court issued an order generating an April 30, 2019 service

  deadline, and ordered this case be dismissed if Plaintiff fails to comply with that deadline. [ECF

  10].

         3.      On April 30, 2019, Plaintiff filed a process server affidavit attesting the following:

                         CORPORATE SERVICE was executed by serving … [JEFFREY
                         ALMONTE, SUPERVISOR], or any employee of Defendant’s
                         Corporation in the absence of any superior as defined in the Florida
                         Statute 48.081(3)(a)(b) when Defendant’s Corporation does not keep a
                         registered agent present as required by Florida Statute Section 48.091.
                         [ECF 12].

         4.      The registered agent for Defendant is an individual by the name of Jacob Weiss.


                                             Page # 1 of 4
Case 0:19-cv-60270-RKA Document 14 Entered on FLSD Docket 05/13/2019 Page 2 of 4



  A copy of Defendant’s last annual filing with Sunbiz.com reflecting the registered agent, is

  hereby attached as Exhibit A.

         5.      Jeffrey Almonte is not an employee of the registered agent Jacob Weiss. [Weiss

  Aff. ❡❡ 2-3]. A copy of Jacob Weiss’s affidavit is hereby attached as Exhibit B.

                                   MEMORANDUM OF LAW

         Plaintiff’s service must be quashed, pursuant to Fed. R. Civ. P. 12(b)(5), because of

  insufficient service of process service. Fed. R. Civ. P. 4(h) provides for service of process upon

  a corporation, by following the procedure in Fed. R. Civ. P. 4(e)(1), that allows for service of

  process based on State law in the district where the court is located, or service is made. Service

  on a limited liability company, under Florida law, must be carried out under § 48.062, Fla. Stat.,

  and strict compliance with the statue is required. ​Florio v. Success Agency LLC,​ 17-80557-CV,

  2017 WL 8897130, at *3 (S.D. Fla. Oct. 30, 2017)(citing ​Mead v. HS76 Milton, LLC,​ 102 So. 3d

  682, 683 (Fla. 1st DCA 2012)).

         Pursuant to § 48.062, Fla. Stat. service on a limited liability corporation must be

  perfected upon a registered agent or the registered agent’s employee § 48.062(1), Fla. Stat.

  When a company fails to have a valid registered agent, or its registered agent cannot be served

  with reasonable diligence, service may be perfected on the member, manager, or designated

  employee. § 48.062(2), Fla. Stat.

         Here, a lookup at sunbiz.com shows the registered agent for Defendant is an individual

  by the name of Jacob Weiss [Ex. A], furthermore testimony by Jacob Weiss affirms that he is

  the registered agent of Defendant. [Weiss Aff. ❡]. Therefore the process server’s affidavit

  attesting that he served “Jeffrey Almonte, Supervisor” on its face fails to comply with §



                                            Page # 2 of 4
Case 0:19-cv-60270-RKA Document 14 Entered on FLSD Docket 05/13/2019 Page 3 of 4



  48.062(1), Fla. Stat.

         “[F]or a plaintiff to be permitted to attempt service under § 48.062(2), the plaintiff must

  demonstrate either that: (1) the LLC failed to comply with chapter 605; (2) the LLC does not

  have a registered agent; or (3) that the plaintiff exercised ‘reasonable diligence’ in attempting to

  serve the LLC’s registered agent and failed.” ​Florio​, WL 8897130, at *4. “A plaintiff can

  demonstrate that it undertook reasonable diligence in locating addresses at which to serve a

  registered agent of an LLC by describing its efforts in a sworn statement or return of service

  affidavit.” ​Id. (citing ​Green Emerald Homes, LLC v. Bank of New York Mellon​, 204 So. 3d 512,

  516 (Fla. 4th DCA 2016) (no reasonable diligence when sworn statement was “deafeningly

  silent” on any search)).

         Here, the process server affidavit is completely devoid of any facts to support a basis of

  an allegation that Defendant failed to comply with the requirements of § 605, Fla. Stat. in

  registering its agent, and the process server affidavit is also completely devoid of any search to

  support a reasonable diligence to permit service pursuant to § 48.062(2). Therefore, service of

  process was improper.

         Lastly, this case should be dismissed in its entirety, because Plaintiff failed to perfect

  service within 90 days as required by Fed. R. Civ. P. 4(m), and in such an instance dismissal is

  proper. ​Florio,​ WL 8897130, at *7 (case was dismissed after the court quashed service on a

  limited liability company for failing to comply with § 48.062, and violation of Fed. R. Civ. P.

  4(m)). Furthermore, here, there is already an order issued by this Court that failure to properly

  serve by April 30, 2019 shall result in dismissal. [ECF 12]. Therefore, Plaintiff’s complaint

  should be dismissed.



                                             Page # 3 of 4
Case 0:19-cv-60270-RKA Document 14 Entered on FLSD Docket 05/13/2019 Page 4 of 4



         WHEREFORE, Defendant respectfully requests this Court quash service of process, for

  failure to strictly comply with § 48.062, Fla. Stat. and dismiss this action for failure to comply

  with Fed. R. Civ. P. 4(m), and failure to comply with the standing order of this Court.

                       CERTIFICATE OF GOOD FAITH CONFERENCE

         Pursuant to Local Rule 7.1(a)(3)(A), I hereby certify that counsel for the movant has

  conferred with all parties or non-parties who may be affected by the relief sought in this motion

  in a good faith effort to resolve the issues by offering Plaintiff to perfect service by mail, but

  Plaintiff refused, and as a result has been unable to resolve the issues.

                                   CERTIFICATE OF SERVICE


         I certify that this notice was served via the Florida Court E-Filing Portal on May 13, 2019

  upon all counsel of record.

         Respectfully submitted,


                                         Shlomo Y. Hecht, P.A.
                                         11651 Interchange Cir S
                                         Miramar, FL 33025
                                         Phone: 954-861-0025

                                         By: /s/ ​Shlomo Y Hecht
                                         Florida State Bar No.: 127144
                                         Email: sam@hechtlawpa.com
                                         Attorney for Defendant OJ COMMERCE, LLC




                                              Page # 4 of 4
